Case 14-10549        Doc 48     Filed 04/16/19     Entered 04/16/19 11:56:15          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-10549
         Paul Hawkins
         Carol Hawkins
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/24/2014.

         2) The plan was confirmed on 07/11/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/01/2019.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $53,900.00.

         10) Amount of unsecured claims discharged without payment: $81,293.51.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-10549      Doc 48    Filed 04/16/19      Entered 04/16/19 11:56:15                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $24,000.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                 $24,000.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,631.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $1,142.62
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,773.62

 Attorney fees paid and disclosed by debtor:               $369.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALLY FINANCIAL                Secured        7,937.57       7,937.57         7,937.57      7,937.57     584.94
 ALTAIR OH XIII LLC            Unsecured      4,233.00       4,304.91         4,304.91        574.43        0.00
 ALTAIR OH XIII LLC            Unsecured      1,459.00       1,527.38         1,527.38        203.81        0.00
 ALTAIR OH XIII LLC            Unsecured      3,703.00       3,818.44         3,818.44        509.52        0.00
 ALTAIR OH XIII LLC            Unsecured      1,116.00       1,227.85         1,227.85        163.84        0.00
 ALTAIR OH XIII LLC            Unsecured            NA       9,218.78         9,218.78      1,230.12        0.00
 BECKET & LEE LLP              Unsecured      3,003.00       3,128.72         3,128.72        417.49        0.00
 BECKET & LEE LLP              Unsecured      2,053.00       2,148.12         2,148.12        286.64        0.00
 CAPITAL ONE BANK USA          Unsecured      1,195.00       1,253.94         1,253.94        167.32        0.00
 COMENITY BANK                 Unsecured      2,326.00       2,482.54         2,482.54        331.26        0.00
 COMENITY BANK                 Unsecured         711.00        761.52           761.52        101.61        0.00
 CREDITORS DISCOUNT & AUDIT    Unsecured         711.00        812.22           812.22        108.38        0.00
 DISCOVER BANK                 Unsecured     10,698.00     11,043.14        11,043.14       1,473.56        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      9,879.00       8,239.46         8,239.46      1,099.44        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      6,898.00       7,093.16         7,093.16        946.49        0.00
 PRESENCE HEALTH               Unsecured            NA         116.22           116.22          15.51       0.00
 PRESENCE HEALTH               Unsecured            NA          25.05            25.05           3.34       0.00
 PRESENCE HEALTH               Unsecured            NA          83.63            83.63          11.16       0.00
 PRESENCE HEALTH               Unsecured            NA         120.24           120.24          16.04       0.00
 PRESENCE HEALTH               Unsecured            NA          59.02            59.02           7.88       0.00
 PRESENCE HEALTH               Unsecured            NA          47.05            47.05           6.28       0.00
 PRESENCE HEALTH               Unsecured            NA          33.14            33.14           4.42       0.00
 QUANTUM3 GROUP                Unsecured      4,411.00       4,524.77         4,524.77        603.77        0.00
 QUANTUM3 GROUP                Unsecured         727.00        776.96           776.96        103.67        0.00
 RUSHMORE LOAN MANAGEMENT SE   Secured        1,659.27       1,659.27         1,659.27      1,659.27        0.00
 RUSHMORE LOAN MANAGEMENT SE   Secured             0.00          0.00             0.00           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-10549       Doc 48      Filed 04/16/19    Entered 04/16/19 11:56:15                  Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim         Claim        Principal        Int.
 Name                              Class    Scheduled        Asserted      Allowed         Paid           Paid
 AMEX                           Unsecured      2,053.00              NA           NA             0.00         0.00
 CHASE                          Unsecured      2,168.00              NA           NA             0.00         0.00
 GECRB/WALMART                  Unsecured      3,370.00              NA           NA             0.00         0.00
 HEARTLAND CARDIOVASCULAR CE Unsecured            204.00             NA           NA             0.00         0.00
 JD BROWN & CO INC              Unsecured          31.00             NA           NA             0.00         0.00
 CLINICAL & HEALTH PATHOLOGIST Unsecured          387.00             NA           NA             0.00         0.00
 MERIDIAN MEDICAL ASSOC         Unsecured         800.00             NA           NA             0.00         0.00
 MIDWEST RESPIRATORY LTD DRS LE Unsecured          17.00             NA           NA             0.00         0.00
 NORTHEAST NEPHROLOGY CONSUL Unsecured             12.00             NA           NA             0.00         0.00
 ONEMAIN FINANCIAL              Unsecured     12,948.00              NA           NA             0.00         0.00
 PATHOLOGY CONSULTANTS OF CHIC Unsecured           22.00             NA           NA             0.00         0.00
 PRAIRIE RHEUMATHOLOGY ASSOC D Unsecured          265.00             NA           NA             0.00         0.00
 ST JOSEPH HOSPITAL             Unsecured         279.00             NA           NA             0.00         0.00
 WELLS FARGO FINANCIAL BANK     Unsecured      4,773.00         4,935.85     4,935.85         658.62          0.00


 Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00                   $0.00
       Mortgage Arrearage                                  $1,659.27          $1,659.27                   $0.00
       Debt Secured by Vehicle                             $7,937.57          $7,937.57                 $584.94
       All Other Secured                                       $0.00              $0.00                   $0.00
 TOTAL SECURED:                                            $9,596.84          $9,596.84                 $584.94

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00                $0.00
        Domestic Support Ongoing                               $0.00                 $0.00                $0.00
        All Other Priority                                     $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                           $67,782.11             $9,044.60                   $0.00


 Disbursements:

        Expenses of Administration                             $4,773.62
        Disbursements to Creditors                            $19,226.38

 TOTAL DISBURSEMENTS :                                                                         $24,000.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-10549        Doc 48      Filed 04/16/19     Entered 04/16/19 11:56:15            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
